Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 4/02/2021, with respect to the rejection(s) of claim(s) 14-16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn for claim 14-16.
Applicant's arguments filed 4/02/2021 regarding claims 13 and 24-27 have been fully considered but they are not persuasive. Applicant argues that “in order to comport with the requirements of independent claim 13, the co-extrusion head 130-1 of Fork is required to rotate, when incorporated in the teachings of Nielsen-Cole and Suarez. However, rotating the co-extrusion head 130-1 of Fork in the manner required by independent claim 13 would change the principle of operation of this apparatus,” but this is not found persuasive. Although this is true for claim 14-16 which recite the extrusion head to rotate, claim 13 is broader and includes the substrate may be the only part rotating. As such, Nielsen meets the claim because Nielsen teaches mandrel 510 to serve as a substrate and rotate about an axis, see Fig. 15A.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 24-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen-Cole et al. (US 2016/0136897, hereinafter Nielsen) in view of Fork et al. (US 2008/0102558 A1) and Suarez (US 2015/0298393).
Regarding claim 13, Nielsen meets the claimed a device (Nielsen teaches extruder head 100, see Fig. 1A-1C) for depositing at least one material onto a substrate or a workpiece (Nielsen teaches depositing material on mandrel 501, see [0144], Fig. 14) 
Examiner notes that the further claimed “via a fused deposition modeling method,” is considered the intended use of the apparatus, see MPEP 2114 and 2111.02(II). Nielsen teaches the apparatus to be capable of deposition processes using thermoplastic materials to create 3D printed objects, see [0002], [0059], and [0144].
Nielsen meets the further claimed the device comprising: a main body including at least a first access channel, (channel 110, Fig. 1A, [0061]) a second access channel (channel 102, Fig. 1A) and an external outlet, (Nielsen teaches the first nozzle 103A and second nozzle 103B exit together in the same plane, see [0064], Fig. 1A) the first access channel receiving a first material and the second access channel receiving a second material, (Nielsen teaches filament 108 to supply channel 110, and filament 104 to supply channel 102, see [0065], Fig. 1A) the first and second access channel (channel 115 and channel 110 are parallel and spaced apart in the lower portion of the nozzle, Fig. 1A and 1B)…to end in the outlet of the main body; (first nozzle 103A and second nozzle 103B exit together in the same plane out of a single body, see [0064], Fig. 1A) wherein a combination of the first material and the second material is provided upon the at least first material and second material being discharged through the outlet (Nielsen teaches the coaxial extruder head 100 may be configured to form homogenous bulk beads 113A, Fig. 3A, [0087]) wherein an inside face of at least one of (i) the outlet, (ii) the workpiece and (iii) the substrate is rotatable about an axis of rotation. (Nielsen teaches mandrel 510 to serve as a substrate and rotate about an axis, see Fig. 15A.)
Nielsen does not explicitly teach the first and second access channel extending at another part at an angle to the central axis main body; and wherein the first and second outlet channels converge and merge together to form the external outlet. 
Fork meets the claimed the first and second access channel extending at another part at an angle to the central axis main body; (Fork teaches an extrusion device where channel 234 and 236 are at an angle from the central axis, see [0029], Fig. 4a) and wherein the first and second outlet channels converge and merge together to form at the external outlet. (Fork teaches channels 234 and 236 merge and form an outlet 135-11, see Fig. 4b, [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the extrusion head of Nielson with the extrusion head of Fork such that the merge point is at the outlet as taught by Fork because 

Nielsen as modified does not explicitly teach the substrate is rotatable about an axis of rotation which extends through the outlet.
Suarez meets the claimed the substrate is rotatable about an axis of rotation which extends through the outlet. (Suarez teaches a substrate 12 that rotates in a direction 20 that is about an axis through the outlet 18, see Fig. 1A, [0026]-[0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the substrate rotation axis of Nielsen as modified by Delorme to rotate as taught by Suarez because it improves the speed of prototyping, creation, and fabrication using 3D printers, see [0025]. 


Regarding claim 24, Nielsen as modified meets the claimed for depositing the at least one material onto the substrate or the workpiece via the fused deposition modeling method an extruder having the device as claimed in claim 13. (Nielsen discloses part 100 to be an extruder head, [0055]). 

Regarding claim 25, Nielsen as modified meets the claimed a 3D print head having the device as claimed in claim 13. (Nielsen discloses part 100 to be an extruder head, [0055], for a printer, [0005]).

Regarding claim 26, Nielsen as modified meets the claimed a 3D printer having the device as claimed in claim 13, (Nielsen discloses part 100 to be an extruder head, [0055], for a printer, [0005]) wherein at least one of the device, the workpiece and the substrate are rotatable. (Nielsen teaches mandrel 510 to serve as a substrate and rotate about an axis, see Fig. 15A. Suarez teaches the substrate to rotate about an axis aligned with the outlet nozzle, Fig. 1A.)

Regarding claim 27, Nielsen as modified meets the claimed a machine tool or production machine having the device for depositing the at least one material onto the substrate or the workpiece via the fused deposition modeling method as claimed in claim 13. (Nielsen discloses part 100 to be an extruder head, [0055], for a printer, [0005]. Examiner notes that a printer meets the claimed production machine.)


Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Nielsen does not teach wherein the main body has a sub-body which is rotatable with respect to the main body; and wherein the access channels extend through the sub-body. 
. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744